ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_04_EN.txt.                       508 	




                                         DECLARATION OF JUDGE GAJA



                         Obligation under a treaty to settle a dispute according to one of the means
                      stipulated in Article 33 of the Charter of the United Nations — Referral to a
                      decision of the Secretary‑General of the United Nations on the choice of means of
                      settlement — Decision implying an obligation for the Parties to resort to judicial
                      settlement — Whether it confers jurisdiction on the Court — Need for the consent
                      of both Parties — Object and purpose of the treaty.

                        1. While I concur with the view of the majority that the Parties are
                      bound to submit their dispute to the Court in pursuance of Article IV,
                      paragraph 2, of the 1966 Geneva Agreement, I do not share the opinion
                      that, as a consequence of the decision of the Secretary‑General of the
                      United Nations, the Court has jurisdiction over the dispute irrespective of
                      whether the Parties have given their consent to that effect.

                         2. According to Article IV of the Geneva Agreement, failing the choice
                      by the Parties of “one of the means of peaceful settlement provided in
                      Article 33 of the Charter of the United Nations”, “the decision as to the
                      means of settlement” to be used shall be referred to the Secretary‑­General.
                      At first, he chose good offices. Article IV, paragraph 2, sets forth that,
                      when “the means so chosen do not lead to a solution of the controversy”,
                      the Secretary-­General “shall choose another of the means stipulated in
                      Article 33 of the Charter of the United Nations”. Accordingly, the
                      Secretary-­General, having considered that the good offices process had
                      failed to settle the controversy, addressed on 30 January 2018 letters to
                      both Parties by which he communicated that he had “chosen the Interna-
                      tional Court of Justice as the means that is now to be used for its solu-
                      tion” (Application instituting proceedings of Guyana, Ann. 7). In
                      consequence, supposing that the decision of the Secretary-­General was
                      legitimate, as the Court rightly assessed, the Parties are now under an
                      obligation to submit their dispute to the Court.
                         3. For the obligation to resort to judicial settlement to arise, there is no
                      need for the Secretary-­General’s decision to be confirmed by an agreement
                      between the Parties. However, the existence of an obligation for the ­Parties
                      to comply with the Secretary-­General’s decision on the means of settle-
                      ment to be used does not necessarily imply that the chosen means can be
                      implemented without the consent of both Parties. Leaving judicial settle-
                      ment aside for the moment, the implementation of any of the means listed
                      in Article 33 of the Charter of the United Nations requires their agree-
                      ment. For instance, resort to mediation implies, at the very minimum, an
                      agreement of the parties on who is going to act as mediator. Similarly,

                      57




4 Ord_1205.indb 110                                                                                        20/12/21 15:50

                      509 	       arbitral award of 3 october 1899 (decl. gaja)

                      recourse to arbitration requires an agreement of the parties on the appoint-
                      ment of the arbitrators and on conferring jurisdiction to the arbitral tribu-
                      nal. With regard to judicial settlement, there is the possibility that
                      jurisdiction be conferred on the Court without an agreement providing for
                      additional specifications, for instance if the parties have made declarations
                      under the optional clause covering the dispute. However, that does not
                      necessarily lead to the conclusion that, when judicial settlement is chosen,
                      no agreement is required for conferring jurisdiction on the Court.
                          4. Had the specific choice of judicial settlement been made directly by
                      the parties, that choice could have been understood in the sense that it
                      was sufficient to confer jurisdiction on the Court. When a compromissory
                      clause does not specify whether it bestows jurisdiction on the Court or
                      only binds the parties to conclude a special agreement for that purpose
                      (as a pactum de contrahendo), the Court’s jurisprudence tends to interpret
                      the clause as conferring jurisdiction on the Court. Reference may be
                      made, for example, to the Judgments in the South West Africa cases
                      ((Ethiopia v. South Africa ; Liberia v. South Africa), Preliminary
                      ­Objections, Judgment, I.C.J. Reports 1962, p. 344) and in United States
                       Diplomatic and Consular Staff in Tehran ((United States of America v.
                       Iran), Judgment, I.C.J. Reports 1980, p. 27, para. 52). The same approach
                       may be detected in Maritime Delimitation and Territorial Questions
                       between Qatar and Bahrain ((Qatar v. Bahrain), Jurisdiction and
                       ­Admissibility, Judgment, I.C.J. Reports 1995, pp. 18‑19, para. 35) with
                        regard to an agreement providing for the judicial settlement of an existing
                        dispute.
                          5. The situation is different in the present case. Judicial settlement is
                        certainly included in the reference to the list of the means to be resorted
                        to under Article IV of the Geneva Agreement, but this provision is not a
                        compromissory clause or a special agreement by which the Parties confer
                        jurisdiction on the Court. The choice to resort to judicial settlement as the
                        means for resolving the dispute results from the determination of a third
                        party. The Parties have not yet expressed a common will to submit their
                        dispute to the Court. They are bound to consent to the Court’s jurisdic-
                      tion, whatever form their consent will take. Only once the Parties have so
                      agreed would there be a case “which the parties refer” to the Court
                      according to Article 36, paragraph 1, of its Statute.

                         6. The decision of the Secretary-­General was not based on consent to
                      judicial settlement given by the Parties. In his letters to the Parties of
                      30 January 2018, he recalled that the choice of the Court as “the next
                      means of settlement” had been announced by his predecessor “unless the
                      Governments of Guyana and Venezuela jointly requested that I refrain
                      from doing so”. There is no reference to consent given by the Parties to
                      judicial settlement of the controversy. Moreover, the Secretary-­General
                      observed that “a complementary good offices process”, if accepted by the
                      Parties, “could contribute to the use of the selected means of peaceful
                      settlement”. This suggests that the Secretary-­General envisaged that a

                      58




4 Ord_1205.indb 112                                                                                     20/12/21 15:50

                      510 	       arbitral award of 3 october 1899 (decl. gaja)

                      good offices process would assist the Parties in negotiating a special agree-
                      ment for submitting the dispute to the Court.

                         7. As it appears from the title, the object and purpose of the Geneva
                      Agreement is to “resolve the controversy . . . over the frontier between Ven-
                      ezuela and [Guyana]”. This does not imply that, in order to achieve the
                      object and purpose of the treaty, one of the means for settling the dispute
                      should be interpreted in a way that would make it the only means that does
                      not require for its implementation the consent of the Parties and moreover
                      leads to a binding decision. In the Geneva Agreement, as well as in Arti-
                      cle 33 of the Charter to which the treaty refers, recourse to the Court is an
                      option that is not given any priority over other means of settlement.
                         8. It is true that if, notwithstanding the obligation to resort to judicial
                      settlement, one of the Parties refrained from giving its consent to the con-
                      ferral of jurisdiction on the Court, judicial settlement would fail. How-
                      ever, this is what is likely to occur with regard to whichever means of
                      settlement that the Secretary-­General may choose if the Parties do not
                      agree to its implementation. The last sentence of Article IV, paragraph 2,
                      of the Geneva Agreement reinforces the point that the choice of any of
                      the means stipulated in Article 33 of the Charter, including recourse to
                      the Court, does not necessarily lead to the settlement of the dispute. It
                      envisages the possibility that the controversy may not be “resolved” even
                      when “all the means of peaceful settlement there contemplated have been
                      exhausted”.
                         9. In conclusion, the Parties are, in my opinion, under an obligation to
                      resort to judicial settlement and therefore to confer jurisdiction on the
                      Court. Pending consent to that effect, the Court does not yet have juris-
                      diction on the dispute.

                      (Signed) Giorgio Gaja.




                      59




4 Ord_1205.indb 114                                                                                    20/12/21 15:50

